The CouRT
(ttem con.) quashed the indictment, being of opinion that the indictment must charge the offence either to be the keep*709ing of a common gaming-table, or must positively charge it to be the keeping of a faro-bank, not merely a gaming-table called a faro-bank.
Thruston, J., suggested that it would be better to charge it as the keeping of a faro-bank, the same being a common gaming-table. In a subsequent case against McCormick, at this term, for keeping “a certain public gaming-table called a faro-bank,” the indictment was quashed, on the authority of Cooly's case.